Opinion by
Judge Hines:
The indictment in this case is good. It does not improperly join separate offenses, and there was no error in refusing to require the commonwealth to elect. The several counts all embrace injuries to the person, and the joinder is authorized by Crim. Code (1876), § 263, subsec. 2.
The objection that there is no order showing that the special judge who tried the case was elected for that purpose in the manner provided by the statute [Gen. Stat. (1881), Ch. 28, Art. 7], and the objection that the verdict was returned after the time had expired in which the statute provides the court shall be held [Gen. Stat. (1881), Ch. 28, Art. 5, § 3], can not be considered because there was no exception or objection on the part of appellant, and his complaint first appears on the motion for a new trial.
The instructions are substantially correct. They could not have misled the jury to the prejudice of the appellant.
Judgment affirmed.